Citation Nr: 1041170	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-25 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for hypothyroidism.

2.  Entitlement to an initial compensable evaluation for chronic 
dermatitis


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active service from July 1979 to July 1996 and 
from July 1998 to August 2003.  She also served in the Air Force 
Reserves.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a June 2010 letter the Veteran requested that her medical 
records at the Kenner Army Medical Center in Petersburg, 
Virginia, be obtained and considered in support of her claims.  A 
review of the records reveals that such medical records are not 
in the Veteran's claims files and have not been requested.  These 
records must be obtained by VA.  See 38 C.F.R. § 3.159(c)(2).  
The Board notes that in the June 2010 letter the Veteran also 
requested that her medical records be obtained from several other 
military and VA sources, and that the records from all the other 
sources have already been obtained.

The Veteran indicated in her June 2010 letter that the April 2009 
VA examination of her skin occurred during a time when some of 
the exposed areas of her skin disability were healing and not 
during a flare up.  The Veteran also expressed dissatisfaction 
with the April 2009 VA examination relating to her hypothyroid 
disability.  The Board finds that new VA medical examinations are 
indicated.  Reexamination will be requested whenever VA 
determines that there is a need to verify the current severity of 
a disability.  See 38 C.F.R. § 3.327(a) (2010).
 
The Veteran's most recent VA medical treatment records should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  All outstanding pertinent medical 
treatment records from Kenner Army Medical 
Center located in Petersburg, Virginia should 
be obtained.  All attempts to procure records 
should be documented in the file.

2.  Obtain the Veteran's VA treatment records 
dated from April 2010 to present.

3.  Provide the Veteran with a VA examination 
in order to determine the current severity of 
her hypothyroidism.  The claims folder must 
be made available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner.  All necessary 
tests and studies should be accomplished, and 
all clinical findings should be reported in 
detail.  The examiner should describe the 
current symptomatology related to the 
service-connected hypothyroidism.

4.  Provide the Veteran with a VA examination 
in order to determine the current severity of 
her dermatitis.  The claims folder must be 
made available to the examiner and pertinent 
documents therein should be reviewed by the 
examiner.  The examiner should note the 
maximum percentage of the Veteran's entire 
body that is covered with dermatitis, as well 
as note the percentage of the exposed areas 
of the body that are affected.  The examiner 
should also state whether or not the Veteran 
has received systemic therapy, such as 
corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or 
more during that past twelve-month period.

5.  After the above development has been 
accomplished, the RO should readjudicate the 
Veteran's claims.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


